Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Formal Matters
Applicants' response and amendments to the claims, filed 12/15/2020, are acknowledged and entered.  
Claim 2 has been cancelled by Applicant.  
Claims 6, 8-11, and 13 remain withdrawn.
Claims 1, 3-5, 7, 12, and 14-15 are present under examination.

Response to Arguments
Any previous rejections and/or objections to claim 2 are withdrawn as being moot in light of Applicant’s cancellation of the claims.
Applicants' arguments, filed 12/15/2020, have been fully considered but they are not deemed to be persuasive.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statements filed 6/19/2020, 6/30/2020, and 12/15/2020.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Declaration (Not Covered Under a Specific Rule)
The Examiner acknowledges receipt of the Declaration of Eric Wachter ("Wachter" Declaration) and has carefully considered the information provided therein.  This Declaration was not filed under a specific rule, e.g., 37 CFR 1.131 or 37 CFR 1.132.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-5, 7, 12, and 14-15 remain rejected under 35 U.S.C. 103(a) as being unpatentable over DEES ET AL. (USP No. 8,974,363; Issued Mar. 10, 2015) and NCT02322086 (Clinicaltrials.gov, Sept. 15, 2015, 7 pages) (Accessed from https://www.clinicaltrials.gov/ct2/history/NCT02322086?V_5=View#StudyPageTop on June 11, 2020) in view of EAGLE ET AL. (USP No. 9,107,887; Issued Aug. 18, 2015) and OTEZLA PRESCRIBING INFORMATION (Celgene Corporation, Revised 3/2014, 9 pages).

Claimed Invention
	Amended independent Claim 1 recites:

    PNG
    media_image1.png
    807
    620
    media_image1.png
    Greyscale

Claims 3-5, 7, 12, and 14-15 depend directly or indirectly from Claim 1.	
	Formula I defines the chemical compound “Rose Bengal” when R1 is Cl; R2, R3, R4, and R5 are I; R6 is H; and R11 and R12 are H.


Teachings of DEES ET AL.
	Dees et al. teach topical halogenated xanthene hydrophilic pharmaceutical compositions comprising 0.001% to 0.01% by weight halogenated xanthene, a viscosity builder in an amount to provide a viscosity of the composition about 10 to about 1000 centipoise at a temperature of 25o C and one atmosphere, and a water-soluble electrolyte at a concentration of about 0.1 to about 2% by weight, for use in the treatment of hyperproliferative disorders of the skin such as psoriasis.  See Abstract; Figs. 1a and 1b; col. 4, lines 26-56; col. 5, line 63 to col. 6, line 67; col. 8, line 55 to col. 9, line 28; col. 10, lines 17-56; Claims.
	As per Claim 1, Dees et al. teach halogenated xanthenes of substantially the same structure as the claimed Formula I.  See Figs. 1a and 1b; col. 4, lines 43-56; Claim 1.
	As per Claim 3, Dees et al. teach that a topically-applicable medicament be produced that contains, as an active ingredient at a concentration of from 0.0001% to 20% at least one halogenated xanthene.  It is further preferred that the concentration is from 0.001% to 0.01%.  These concentrations may be weight to volume (w/v) or weight to weight (w/w). See col. 4, lines 26-42; col. 9, lines 4-8; Claims 1-2.
	As per Claim 4, Dees et al. teach the use of one or more builders at a level sufficient to achieve a medicament viscosity in the range of approximately 10-1000 cps. See col. 6, lines 14-25; Claims 1 and 4-5.
	As per Claim 5, Dees et al. teach the use of electrolytes present in the medicament at a concentration of 0.1-2% and teach that it is preferred the osmolality is greater than 100 mOsm/kg and most preferably that is be 300-500 mOsm/kg. See col. 6, lines 47-67; col. 9, lines 19-27; Claims 1 and 6-7.
	As per Claim 15, Dees et al. teach a method of treating a disease, wherein the disease comprises hyperproliferative or inflammatory skin disorders.  Dees et al. teach such diseases include, inter alia, psoriasis.  See col. 10, lines 17-39; Claim 22
	Most specifically, Dees et al. expressly claim:

    PNG
    media_image2.png
    416
    240
    media_image2.png
    Greyscale

See Dees et al., Claims 20-22.

Teachings of NCT02322086
	NCT02322086 discloses a Phase 2 study of cellular and immunologic changes in the skin of subjects receiving PH-10 (Rose Bengal).  See Title; page 4, “Arms and Interventions”.
	NCT02322086 discloses subjects with mild to moderate psoriasis will topically apply PH-10 daily for 28 consecutive days and that the active drug is Topical Rose Bengal, 0.005%.  See page 3, “Study Description”; page 4, “Arms and Interventions”

	Dees et al. and NCT02322086 differ from the instant claims only in that they do not disclose topically administering a halogenated xanthene in combination with a parenterally or orally administered targeted systemic anti-inflammatory agent.

Teachings of EAGLE ET AL.
	Eagle et al. is provided as evidence of prior art knowledge in the art of combination therapy comprising local administration of halogenated xanthenes (intralesional chemoablation) and systemic administration of immunomodulatory anticancer agents or systemic targeted therapy.
	In this regard, Eagle et al. disclose methods of treating a melanoma or primary or metastatic liver cancer comprising separately administering an intralesional chemoablative hydrophilic pharmaceutical composition comprising rose bengal, e.g., rose bengal disodium, followed by administration of a therapeutically effective amount of a systemic immunomodulatory anticancer agent or systemic targeted therapy. See col. 13, lines 11-32; Claims 1-12.

Teachings of OTEZLA PRESCIBING INFORMATION
	As per Claims 7 and 12, Otezla Prescribing Information teaches Otezla is apremiliast, which is an inhibitor of phosphodiesterase 4 (PDE4) indicated for the treatment of adult patients with active psoriatic arthritis.  See page 1, left column, “Indications and Usage”.
	As per Claim 14, Otezla Prescribing Information teaches Otezla is titrated to recommended dose of 30 mg twice daily according the prescribed schedule, wherein from Day 6 onwards Otezla is administered at a dose of 30 mg twice daily.1  See page 1, left column, “Dosage and Administration”.
	Otezla Prescribing Information teaches the safety and efficacy of OTEZLA was evaluated in 3 multi-center, randomized, double-blind, placebo-controlled trials (Studies PsA-1, PsA-2, and PsA-3) of similar design. A total of 1493 adult patients with active PsA. Patients enrolled in these studies had a diagnosis of PsA for at least 6 months. One qualifying psoriatic skin lesion of at least 2 cm in diameter was required in Study PsA3. See page 7, “14.1 Clinical Studies in Patients with Psoriatic Arthritis”; Table 3.


Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating psoriatic skin lesions with a combination topical and systemic therapy, particularly the treatment of psoriatic skin lesions in patients with psoriatic arthritis.  
Claims 1, 7, 12, and 15 require topically administering to a mammal in need of treatment of a hyperproliferative disorder of the skin, e.g., psoriasis, a therapeutically effective amount of a halogenated xanthene hydrophilic pharmaceutical composition, e.g., rose bengal disodium, in combination with a therapeutically effective amount of a targeted systemic anti-inflammatory compound, e.g., a phosphodiesterase-4 inhibitor such as apremilast.  Dees et al. and NCT02322086 teach the use of hydrophilic topical compositions comprising the halogenated xanthene rose bengal for the treatment of hyperproliferative disorders of the skin such as psoriasis.  The combination of localized rose bengal administration and targeted systemic therapy was known in the art as evidenced by Eagle et al.  As apremilast was known to be a targeted systemic anti-inflammatory agent that inhibits PDE4 and is clinically effective in the systemic treatment of psoriatic arthritis (Otezla Prescribing Information), a person of ordinary skill in the art would have had a reasonable expectation that topical administration of rose bengal to psoriatic skin lesions would be effective in treating psoriatic skin lesions and systemic administration of apremilast would be effective to treat swollen/tender joints in patients with psoriatic arthritis having psoriatic skin lesions and swollen/tender joints. 
Claim 3 requires the topical halogenated xanthene pharmaceutical composition contains the halogenated xanthene or pharmaceutically acceptable salt thereof at a concentration of about 0.0001% to about 0.01% by weight.  Dees et al. teach topical halogenated xanthene hydrophilic pharmaceutical compositions comprising 0.001% to 0.01% by weight halogenated xanthene for use in treating hyperproliferative skin disorders and NCT02322086 teaches topical administration of 0.005% Rose Bengal to treat psoriasis. 
	Claim 4 requires the topical halogenated xanthene pharmaceutical composition contains a viscosity builder that is present in an amount to provide a viscosity of the composition of about 10 to about 1000 centipoise at a temperature of 25o C and one atmosphere.  Dees et al. teach topical halogenated xanthene hydrophilic pharmaceutical compositions comprising a viscosity builder in an amount to provide a viscosity of the composition about 10 to about 1000 centipoise at a temperature of 25o C and one atmosphere. 
Claim 5 requires the topical halogenated xanthene pharmaceutical composition contains a water-soluble electrolyte at a concentration of about 0.1 to about 2% by weight.  Dees et al. teach topical halogenated xanthene hydrophilic pharmaceutical compositions  containing a water-soluble electrolyte (sodium chloride) at a concentration of 0.9%.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to topically administer rose bengal in a known topical formulation in combination with systemic administration of apremilast to patients having psoriasis, e.g., patients with psoriatic arthritis and psoriatic skin lesions.  
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, topical formulations of halogenated xanthenes such as rose bengal identical to those described by Applicants were known in the art and described for use in the topical treatment of hyperproliferative skin disorders such as psoriasis.  Indeed, topical administration of rose bengal was being evaluated in a Phase 2 trial for the treatment of psoriasis prior to Applicants’ earliest effective filing date.  Systemic treatment of patients with psoriasis was likewise known in the art, where Otezla (apremilast) was known to be clinically effective in the treatment of psoriatic arthritis.  As patients with psoriatic arthritis often present with psoriatic skin lesions (Otezla Prescribing Information), it would have been obvious to a person of ordinary skill in the art to topically administer rose bengal to treat such psoriatic skin lesions whilst also treating the patient’s swollen/tender joints with systemically administered apremilast.

Response to Arguments
	The Examiner has no comment on Applicants’ characterization of the Office’s discussion of the teachings of the cited prior art at pages 8-9 of the Response.
	Applicants’ argue:

    PNG
    media_image3.png
    342
    682
    media_image3.png
    Greyscale

In response, the Examiner submits that the teachings of Eagle et al. are not, as Applicants characterize it, a “linchpin” of the rejection.  Eagle et al. is cited solely and exclusively for its teaching of administering localized rose bengal (intratumoral administration) in combination with a systemic therapy.  
	Applicants argue that Dees et al. and NCT02322086 are mute on a specific mechanism of action of the claimed topical formulations of rose bengal for treatment of psoriasis.
	In response, the Examiner submits that it is immaterial to the rejection that Dees et al. and NCT02322086 are mute on a specific mechanism of action of the claimed topical formulations of rose bengal for treatment of psoriasis as they both unequivocally teach topically administering compounds of Formula I, e.g., Rose Bengal, to treat hyperproliferative disorders of epithelial tissue, e.g., psoriasis.  
	Applicants’ discussion pertaining to the fact that topical application of rose bengal delivers rose bengal to the epidermis, with no detectable delivery to the underlying dermis nor systemic uptake, in the prior art (Wachter et al. 2003) and Dr. Wachter’s Declaration is noted but completely immaterial to the present rejection.  As the cited prior art teaches topically administering compounds of Formula I, e.g., Rose Bengal, to treat hyperproliferative disorders of epithelial tissue, e.g., psoriasis, that such topical administration delivers the compound to the epidermis, with no detectable delivery to the underlying dermis nor systemic uptake, is a natural, inherent property of such topical administration.  Indeed, Applicants admit as much as they go on to state that these data corroborate the central hypotheses of Dees and NCT02322086 that delivery of topical formulations of rose bengal is confined to the skin. 
	Applicants next focus significant discussion on the teachings of Eagle et al., which is a secondary reference cited solely and exclusively for its teaching of administering localized rose bengal (intratumoral administration) in combination with systemic therapy.  To be clear, Eagle et al. is not cited for teachings topical administration of compounds of Formula I, amounts of compounds of Formula I for topical administration, or treatment of hyperproliferative disorders of epithelial tissue with compounds of Formula I, as such are taught by Dees and NCT02322086. Eagle et al. is also not cited for teaching systemic administration of targeted anti-inflammatory agents for treatment of psoriasis, as such is taught by Otezla Prescribing Information.  Respectfully, Applicants completely “miss the mark” with their focus on the teachings of Eagle et al. The fact is that Applicants did not invent topically administering compounds of Formula I to treat hyperproliferative disorders of epithelial tissue, which is taught by Dees and NCT02322086, and did not invent systemic administration of targeted anti-inflammatory agents for treatment of psoriasis, which is taught by Otezla Prescribing Information.  As set forth in the rejection, topical administration of rose bengal was being evaluated in a Phase 2 trial for the treatment of psoriasis prior to Applicants’ earliest effective filing date.  Systemic treatment of patients with psoriasis was likewise known in the art, where Otezla (apremilast) was known to be clinically effective in the treatment of psoriatic arthritis.  As patients with psoriatic arthritis often present with psoriatic skin lesions (Otezla Prescribing Information), it would have been obvious to a person of ordinary skill in the art to topically administer rose bengal to treat such psoriatic skin lesions whilst also treating the patient’s swollen/tender joints with systemically administered apremilast.
	Applicants argue, “as noted in the Action”, Otezla® is purported to function by reducing activity of PDE4 in psoriatic skin cells.
	In response, this is not what the Action noted.  All the Action notes is that Otezla Prescribing Information teaches Otezla is apremiliast, which is an inhibitor of phosphodiesterase 4 (PDE4) indicated for the treatment of adult patients with active psoriatic arthritis.  See page 1, left column, “Indications and Usage”.   The Action says nothing about Otezla® functioning by reducing activity of PDE4 “in psoriatic skin cells”.  Regardless, the mechanism of action of Otezla® is immaterial to the present rejection.
	Applicants go on to discuss later research on the mechanism of action of Otezla as reported by Pincelli et al. (2018), who found that the primary activity of the drug is on T cells in the blood, where it functions to reduce production of certain pro-inflammatory cytokine drivers of psoriasis.
	Respectfully, the Examiner again submits that the mechanism of action of Otezla in treatment of psoriasis is not pertinent to the present rejection other than the fact that is it a systemically administered, targeted, anti-inflammatory agent used in the treatment of psoriatic arthritis as recited in the instant claims.  Furthermore, Pincelli et al. (2018) was published after the effective filing date of the present application and after the critical dates of the cited prior art.  As such, any information present in Pincelli et al. (2018) is not knowledge available to those skilled in the art at the time the application was filed.
	Applicants argue that given that the mode of action of Otezla® is on T cells in a patient's blood, whereas the mode of action of the topical formulation of the claims is directly on keratinocytes of psoriatic skin, one of skill in the art would not be led to synthesize a combination of Dees, NCT02322086, and Eagle with Otezla® to arrive at a therapeutic combination that enhanced immune system down-regulation in psoriatic skin.
	In response, as discussed in the rejection topical administration of rose bengal was being evaluated in a Phase 2 trial for the treatment of psoriasis prior to Applicants’ earliest effective filing date.  Systemic treatment of patients with psoriasis was likewise known in the art, where Otezla (apremilast) was known to be clinically effective in the treatment of psoriatic arthritis.  As patients with psoriatic arthritis often present with psoriatic skin lesions (Otezla Prescribing Information), it would have been obvious to a person of ordinary skill in the art to topically administer rose bengal to treat such psoriatic skin lesions whilst also treating the patient’s swollen/tender joints with systemically administered apremilast.  Respectfully, Applicants’ focus on Eagle et al. and the mechanism of action of Otezla only serve to distract from the above facts which form the basis of the rejection.
	Applicants discussion of the effects of rose bengal at pages 15-16 of the Response is noted.  However, this discussion presents no discernable argument for the Examiner to respond to.  All of the discussed biological effects of rose bengal are natural, inherent properties of rose bengal when topically administered to the skin, which is expressly and unequivocally taught by Dees and NCT02322086. 
	At bottom, Applicants have failed to address the fundamental basis of the present rejection – that it would have obvious to a person of ordinary skill in the art to topically administer rose bengal to treat such psoriatic skin lesions (Dees and NCT02322086) whilst also treating the patient’s swollen/tender joints with systemically administered apremilast (Otezla Prescribing Information) in patients with psoriatic arthritis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629    
                                                                                                                                                                                                    UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
    

    
        1 This is the same dosage schedule described by Applicants for apremilast in the Specification.  See Table 1.